Title: Thomas Jefferson to Tunis Wortman, 15 August 1813
From: Jefferson, Thomas
To: Wortman, Tunis


          Sir Monticello Aug. 15. 13.
          I return your subscription paper with my name willingly placed on it. I have said for one year, and inclose the price, because I find myself happier in other branches of reading, than of newspapers. I read 2. or 3. a week of the old ones still, but engage for no new ones; and have done it in your case, because I am confident it will be conducted in a good spirit, and I wish it therefore to be set agoing. I have no doubt it will afterwards stand firmly on it’s own merits. a great object will be to redeem the character of our newspapers for falsehood, now so abandoned to it, that no one can believe, even probable things, at all the more for their being affirmed in a newspaper. it is much better to publish late truths than early falsehoods. were I the publisher of a paper, instead of the usual division into Foreign, Domestic Etc I think I should distribute every thing under the following heads—1. True. 2. Probable. 3. wanting confirmation. 4. lies, and be careful in subsequent papers to correct all errors in preceding ones. at present it is disreputable to state a fact on newspaper authority; and the newspapers of our country by their abandoned spirit of falsehood, have more effectually destroyed the utility of the press than all the shackles devised by Bonaparte. hoping that this evil will may cure itself, by a wholesome application of the public countenance & protection patronage, and that you will have the merit of being instrumental to the restoration of value to this source of public information, I tender you my best wishes for success & the assurance of my esteem & respect
          Th:
            Jefferson
        